Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 23 is added, claims 2-3, 14, and 20 are cancelled, and claims 1, 4-5, 7-13, 15-19, and 21-23 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed March 7, 2022.

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed June 7, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a) (Freiburger) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of McLaughlin and Swan, as shown below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “machine learning model” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
For claim 1, the limitation “analyzing a plurality of sequential ultrasound images via a machine learning model stored in a memory of the ultrasound imaging system” is indefinite. It is unclear if the machine learning model is stored in a memory, or if the ultrasound images are stored in a memory. For the purpose of advancing prosecution, the examiner assumes the ultrasound images are stored in a memory, as shown in Fig. 2 (“Acquire images and store image set in memory” 204), and the images from the memory are analyzed via a machine learning model. 
For claim 12, the limitation “responsive to a request to transition from a first operating mode to a second operating mode, acquire a plurality of images with the ultrasound probe while in the first operating mode” is indefinite. It is unclear how responding to a request to transition from the first operating mode to the second operating would make the probe acquire images while in the first operating mode, when the acquiring the images while in the first imaging mode should occur before transitioning from the first operating mode to the second operating mode. For the purpose of advancing prosecution, the examiner evaluates the limitation as “acquiring the images while in the first imaging mode before transitioning from the first operating mode to the second operating mode”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 is dependent of claim 12, and the limitation “wherein the imaging parameters of the ultrasound imaging system selected based the determined anatomy are selected automatically by the ultrasound imaging system” of claim 13 is a limitation of claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLaughlin (US 20200214676 A1, published July 9, 2020 with a priority date of January 4, 2019), hereinafter referred to as McLaughlin. 
Regarding claim 12, McLaughlin teaches an ultrasound imaging system (Fig. 1, ultrasound system 100), comprising: 
an ultrasound probe (Fig. 1, transducer 110); and 
a controller with computer readable instructions stored on non-transitory memory that when executed (see para 0007 – “…a non-transitory computer-readable medium coupled to the processors. The computer-readable medium includes instructions to cause the processors to perform operations…”), cause the controller to: Page 4 of 16Application No. 16/667,747 Application Filing Date: October 29, 2019 
Docket No. 600262-US-1responsive to a request to transition from a first operating mode to a second operating mode (Fig. 3, where the operating mode transition request is determining if additional parameters need to be updated 310; see para. 0029 – "After the first transducer has been configured based on settings/parameters retrieved in step 306, one or more initial images (e.g. a first image) can be collected from the target anatomy and used to determine if any additional parameters need to be updated (310) [operating mode transition request].”), 
acquire a plurality of images with the ultrasound probe while in the first operating mode (Fig. 3; see para. 0029 – "After the first transducer has been configured based on settings/parameters retrieved in step 306, one or more initial images (e.g. a first image) [first operating mode] can be collected from the target anatomy and used to determine if any additional parameters need to be updated (310).”); 
determine an anatomy currently being imaged by the ultrasound imaging system based on one or more of the plurality of images (Fig 3, where the determining the anatomy imaged 304 occurs in the first operating mode, where the first operating mode occurs before updating additional parameters 310; see para. 0028 – “Next, the imaging system automatically identifies the body structure [anatomy] to be scanned based on signals received from the first transducer (step 304).”); and 
acquire, with the ultrasound probe, one or more images in the second operating mode, the one or more images acquired in the second operating mode acquired with imaging parameters of the ultrasound imaging system selected based on the determined anatomy, wherein a same portion of the anatomy is imaged in the first and second operating mode (Fig. 3; see para. 0031 – “… if it is determined in step 310 that additional image parameters need to be updated, process 300 advances to step 312 in which the first set of settings parameters [first operating mode] are updated to generate a second set of image parameters [imaging parameters for second operating mode]. In such aspects, process 312 proceeds (back) to step 304, iterating the process of body structure identification [for the same anatomy and image retrieval (e.g., steps 304-310) until the image output is of adequate quality and/or indicated as acceptable by the operator/user.”), 
wherein the imaging parameters of the ultrasound imaging system selected based on the determined anatomy are identified automatically by the ultrasound imaging system (see para. 0027 – “FIG. 3 illustrates a block diagram of an example process 300 for automatically identifying an object/organ to be imaged and loading/updating one or more corresponding image parameters and settings.”), and 
the imaging parameters are selected to acquire the one or more images in the second operating mode in response to a user input accepting the imaging parameters (Fig. 1; see para. 0021 – “System control can be centered in the master controller 104, which accepts operator inputs through an operator interface and in turn controls various subsystems.”; see para. 0030 – “… manual input provided from the user [via operator interface] can be used to determine if additional configuration changes are needed [second operating mode].”). 

Regarding claim 16, McLaughlin teaches a method, comprising: 
acquiring, via an ultrasound probe of an ultrasound imaging system (Fig. 1, transducer 110 of ultrasound system 100) operating in a first mode, one or more first mode images (Fig. 3; see para. 0029 – "After the first transducer has been configured based on settings/parameters retrieved in step 306, one or more initial images (e.g. a first image) [first operating mode] can be collected from the target anatomy and used to determine if any additional parameters need to be updated (310).”); 
determining that a user has requested to operate the ultrasound imaging system in a second mode (Fig. 3, where the operating mode transition request is determining if additional parameters need to be updated 310; see para. 0029 – "After the first transducer has been configured based on settings/parameters retrieved in step 306, one or more initial images (e.g. a first image) can be collected from the target anatomy and used to determine if any additional parameters need to be updated (310) [operating mode transition request].”); 
responsive to the request, automatically adjusting one or more imaging parameters of the ultrasound imaging system based on the one or more first mode images (Fig. 3; see para. 0031 – “…if it is determined in step 310 that additional image parameters need to be updated [request], process 300 advances to step 312 in which the first set of settings parameters are updated to generate a second set of image parameters.”), and 
acquiring, via the ultrasound probe of the ultrasound imaging system operating in the second mode, one or more second mode images with the one or more adjusted imaging parameters, wherein a same portion of anatomy is imaged in the first and second operating mode (Fig. 3; see para. 0031 – “… if it is determined in step 310 that additional image parameters need to be updated, process 300 advances to step 312 in which the first set of settings parameters [first operating mode] are updated to generate a second set of image parameters [recommended imaging parameters for second operating mode]. In such aspects, process 312 proceeds (back) to step 304, iterating the process of body structure identification [for the same anatomy] and image retrieval (e.g., steps 304-310) until the image output is of adequate quality and/or indicated as acceptable by the operator/user.”);
wherein automatically adjusting one or more imaging parameters of the ultrasound imaging system based on the one or more first mode images comprises automatically adjusting the one or more imaging parameters of the ultrasound imaging system based on an identified scan plane of the one or more first mode images (Fig. 3; see para. 0031 – “… if it is determined in step 310 that additional image parameters need to be updated, process 300 advances to step 312 in which the first set of settings parameters [first operating mode] are updated to generate a second set of image parameters [imaging parameters for second operating mode]. In such aspects, process 312 proceeds (back) to step 304, iterating the process of body structure identification and image retrieval (e.g., steps 304-310) until the image output is of adequate quality and/or indicated as acceptable by the operator/user.”).  
Furthermore, regarding clam 19, McLaughlin further teaches wherein automatically adjusting one or more imaging parameters of the ultrasound imaging system based on the one or more first mode images comprises automatically adjusting the one or more imaging parameters of the ultrasound imaging system based on an anatomical feature identified in the one or more first mode images (Fig. 3; see para. 0031 – “… if it is determined in step 310 that additional image parameters need to be updated, process 300 advances to step 312 in which the first set of settings parameters [first operating mode] are updated to generate a second set of image parameters [imaging parameters for second operating mode]. In such aspects, process 312 proceeds (back) to step 304, iterating the process of body structure identification and image retrieval (e.g., steps 304-310) until the image output is of adequate quality and/or indicated as acceptable by the operator/user.”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 4-5, 7, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Swan et al. (US 20190380676 A1, published December 19, 2019 with a priority date of June 19, 2018), hereinafter referred to as Swan. 
Regarding claim 1, McLaughlin teaches a method, comprising: 
operating an ultrasound imaging system in a first operating mode (Fig. 3, where the first operating mode occurs before updating additional parameters 310; see para. 0029 – "After the first transducer has been configured based on settings/parameters retrieved in step 306, one or more initial images (e.g. a first image) can be collected from the target anatomy and used to determine if any additional parameters need to be updated (310).”); 
acquiring a plurality of sequential ultrasound images of an anatomy while operating the ultrasound imaging system (Fig. 3; see para. 0029 – "After the first transducer has been configured based on settings/parameters retrieved in step 306, one or more initial images (e.g. a first image) can be collected from the target anatomy and used to determine if any additional parameters need to be updated (310).”; see para. 0023 – “Video images at the end of the data processing path can be stored to the cine memory 114.”); 
receiving an operating mode transition request (Fig. 3, where the operating mode transition request is determining if additional parameters need to be updated 310; see para. 0029 – "After the first transducer has been configured based on settings/parameters retrieved in step 306, one or more initial images (e.g. a first image) can be collected from the target anatomy and used to determine if any additional parameters need to be updated (310) [operating mode transition request].”); 
determining the anatomy imaged by the ultrasound imaging system in the first operating mode (Fig 3, where the determining the anatomy imaged 304 occurs in the first operating mode, where the first operating mode occurs before updating additional parameters 310; see para. 0028 – “Next, the imaging system automatically identifies the body structure [anatomy] to be scanned based on signals received from the first transducer (step 304).”); 
generating recommended imaging parameters for a second operating mode based on the anatomy imaged in the first operating mode (Fig. 3; see para. 0031 – “… if it is determined in step 310 that additional image parameters need to be updated, process 300 advances to step 312 in which the first set of settings parameters [first operating mode] are updated to generate a second set of image parameters [recommended imaging parameters for second operating mode]. In such aspects, process 312 proceeds (back) to step 304, iterating the process of body structure identification and image retrieval (e.g., steps 304-310) until the image output is of adequate quality and/or indicated as acceptable by the operator/user.”); and 
adjusting imaging parameters of the ultrasound imaging system in the second operating mode (second set of imaging parameters) based on the first operating mode and the anatomy imaged in the first operating mode, wherein a same portion of the anatomy is imaged in the first and second operating mode (Fig. 3; see para. 0031 – “… if it is determined in step 310 that additional image parameters need to be updated, process 300 advances to step 312 in which the first set of settings parameters [first operating mode] are updated to generate a second set of image parameters [recommended imaging parameters for second operating mode]. In such aspects, process 312 proceeds (back) to step 304, iterating the process of body structure identification [for the same anatomy] and image retrieval (e.g., steps 304-310) until the image output is of adequate quality and/or indicated as acceptable by the operator/user.”), 
wherein the plurality of sequential ultrasound images of the anatomy are acquired while operating the ultrasound imaging system in the first mode (Fig. 3, where the first operating mode occurs before updating additional parameters 310; see para. 0029 – "After the first transducer has been configured based on settings/parameters retrieved in step 306, one or more initial images (e.g. a first image) can be collected from the target anatomy and used to determine if any additional parameters need to be updated (310).”); and 
wherein determining the anatomy imaged by the ultrasound imaging system in the first operating mode further comprises analyzing the plurality of sequential Page 2 of 16Application No. 16/667,747 Application Filing Date: October 29, 2019Docket No. 600262-US-1ultrasound images via a machine learning model (see para. 0033 – “Specifically, FIG. 4 conceptually illustrates various layers of a machine-learning (ML) classifier 400 that can be used to automatically detect an object/organ being scanned, as described with respect to FIG. 3.”),
wherein the plurality of sequential ultrasound images are acquired prior to the operating mode transition request (Fig. 3, where the first operating mode occurs before deciding to update additional parameters 310 (operating mode transition request); see para. 0029 – "After the first transducer has been configured based on settings/parameters retrieved in step 306, one or more initial images (e.g. a first image) can be collected from the target anatomy and used to determine if any additional parameters need to be updated (310).”). 
McLaughlin teaches analyzing sequential ultrasound images via a machine learning model, but does not explicitly teach analyzing sequential ultrasound images via a machine learning model stored in a memory of the ultrasound imaging system. 
Whereas, Swan, in an analogous field of endeavor, teaches analyzing ultrasound images via a machine learning model stored in a memory of the ultrasound imaging system (Fig. 2; see para 0028 – “…the system processor 220 may execute instructions that implement a trained neural network or a machine learning algorithm to analyze/compare image frames stored in the buffer memory 224…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified analyzing sequential ultrasound images via a machine learning model, as disclosed in McLaughlin, by analyzing sequential ultrasound images via a machine learning model stored in a memory of the ultrasound imaging system, as disclosed in Swan. One of ordinary skill in the art would have been motivated to make this modification in order to improve workflow within clinical settings, as taught in Swan (see para 0001).
Furthermore, regarding claim 4, McLaughlin further teaches, 
responsive to the operating mode transition request (see para. 0031 – “…if it is determined in step 310 that additional image parameters need to be updated…) and while operating in the second operating mode (see para. 0031 – “…process 300 advances to step 312 in which the first set of settings parameters are updated to generate a second set of image parameters.”), 
determining the anatomy imaged by the ultrasound imaging system in the second operating mode based on images acquired by the ultrasound imaging system in the second operating mode, and further adjusting the imaging parameters (see para. 0031 – “…process 300 advances to step 312 in which the first set of settings parameters are updated to generate a second set of image parameters [second operating mode]. In such aspects, process 312 proceeds (back) to step 304, iterating the process of body structure identification and image retrieval (e.g., steps 304-310) until the image output is of adequate quality and/or indicated as acceptable by the operator/user.”). 
Furthermore, regarding claim 5, McLaughlin further teaches wherein the operating mode transition request includes selection of the second operating mode via a user interface device of the ultrasound imaging system (Fig. 1; see para. 0021 – “System control can be centered in the master controller 104, which accepts operator inputs through an operator interface and in turn controls various subsystems.”; see para. 0030 – “… manual input provided from the user [via operator interface] can be used to determine if additional configuration changes are needed [second operating mode].”). 
Furthermore, regarding claim 7, McLaughlin further teaches wherein generating recommended imaging parameters for the second operating mode based on the anatomy imaged in the first operating mode further comprises 
acquiring at least one image in the second operating mode (see para. 0031 – “…process 300 advances to step 312 in which the first set of settings parameters are updated to generate a second set of image parameters [second operating mode]. In such aspects, process 312 proceeds (back) to step 304, iterating the process of body structure identification and image retrieval (e.g., steps 304-310) [in a second operating mode] until the image output is of adequate quality and/or indicated as acceptable by the operator/user.”), 
comparing a determined amount of image information of the at least one image to an expected amount of image information (see para. 0030 – “The determination of whether or not the initially collected images [determined amount of image information] achieve user's desired quality of image output can be performed using an automatic process, such as by comparing image characteristics with a database of known user preferences or previously accepted images [expected amount of image information].”), and 
updating the recommended imaging parameters based on a difference between the determined amount of image information Page 3 of 16Application No. 16/667,747Application Filing Date: October 29, 2019 Docket No. 600262-US-1and the expected amount of image information (Fig. 3; see para. 0030 – “The determination of whether or not the initially collected images [determined amount of image information] achieve user's desired quality of image output can be performed using an automatic process, such as by comparing image characteristics with a database of known user preferences or previously accepted images [expected amount of image information].”; see para. 0031 – “…if it is determined in step 310 that additional image parameters need to be updated, process 300 advances to step 312 in which the first set of settings parameters are updated to generate a second set of image parameters.”), 
wherein the expected amount of image information is different for different anatomical structures (see para. 0026 – “…aesthetic preference [expected amount of image information] of the user can be communicated using an A/B image comparison process for specific anatomical regions.”). 
Furthermore, regarding claim 22, McLaughlin further teaches wherein the imaging system does not periodically track the anatomy being imaged (Fig. 3; see para. 0031 – “…if it is determined in step 310 that additional image parameters need to be updated, process 300 advances to step 312 in which the first set of settings parameters are updated to generate a second set of image parameters. In such aspects, process 312 proceeds (back) to step 304, iterating the process of body structure identification and image retrieval (e.g., steps 304-310) until the image output is of adequate quality and/or indicated as acceptable by the operator/user.”). 
Furthermore, regarding claim 23, McLaughlin further teaches wherein the plurality of sequential ultrasound images are acquired immediately prior to the operating mode transition request (Fig. 3, where the first operating mode occurs before deciding to update additional parameters 310 (operating mode transition request); see para. 0029 – "After the first transducer has been configured based on settings/parameters retrieved in step 306, one or more initial images (e.g. a first image) can be collected from the target anatomy and used to determine if any additional parameters need to be updated (310).”).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Swan, as applied to claim 1 above, and in further view of Kawabata et al. (US 20180070924 A1, published March 15, 2018), hereinafter referred to as Kawabata.
Regarding claim 8, McLaughlin in view of Swan teaches all of the elements disclosed in claim 1 above, and 
McLaughlin further teaches a display device of the ultrasound imaging system (Fig. 1, display 116 of ultrasound system 100). 
McLaughlin in view of Swan teaches generating the recommended imaging parameters, but does not explicitly teach displaying imaging parameters at a display device of the ultrasound imaging system.  
Whereas, Kawabata, in the same field of endeavor, teaches displaying imaging parameters (recommended value of a restriction degree of scan parameter) at a display device (display 102) of the ultrasound imaging system (Fig. 1; see para. 0128 — “Then, the scan parameter determination unit 91 displays, on the display 102, information to accept an input of a restriction degree change availability, which is used to input whether or not to change the current restriction degree with the recommended value calculated in step S48 (step S49).”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating recommended imaging parameters, as disclosed in McLaughlin in view of Swan, by displaying imaging parameters at a display device of the ultrasound imaging system, as disclosed in Kawabata. One of ordinary skill in the art would have been motivated to make this modification in order for the frame rate of the combined image data of two image modes to be easily and properly adjusted by the operator, as taught in Kawabata (see pg. 8, col. 1, para. 0101).
Furthermore, regarding claim 9, McLaughlin further teaches wherein adjusting imaging parameters of the ultrasound imaging system in the second operating mode includes replacing default imaging parameters with the recommended imaging parameters (see Claim 3 – “…wherein the first set of image parameters comprises one or more default settings parameters corresponding with the first transducer and the body structure.”; Fig 3; see para. 0031 – “…process 300 advances to step 312 in which the first set of settings parameters [default imaging parameters] are updated to generate a second set of image parameters [recommended imaging parameters]. In such aspects, process 312 proceeds (back) to step 304, iterating the process of body structure identification and image retrieval (e.g., steps 304-310) until the image output is of adequate quality and/or indicated as acceptable by the operator/user.”). 

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Swan, as applied to claim 1 above, and in further view of Yoneyama (US 20130144168 A1, published June 6, 2013), hereinafter referred to as Yoneyama.
Regarding claim 10, McLaughlin in view of Swan teaches all of the elements disclosed in claim 1 above.
McLaughlin in view of Swan teaches determining the anatomy imaged by the ultrasound imaging system in the first operating mode, but does not explicitly teach determining a position of a probe of the ultrasound imaging system via a probe position sensor.  
Whereas, Yoneyama, in the same field of endeavor, teaches determining a position of a probe of the ultrasound imaging system via a probe position sensor (Fig. 1; Fig. 2, position sensor 14b attached to ultrasonic probe 11a; see pg. 3, col. 2, para. 0041 — “The position information acquiring device 14 according to the first embodiment includes a transmitter 14a, a position sensor 14b, and a controller 14d and is connected to the control unit 160 via the interface unit 180...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the anatomy imaged by the ultrasound imaging system in the first operating mode, as disclosed in McLaughlin in view of Swan, by determining a position of a probe of the ultrasound imaging system via a probe position sensor, as disclosed in Yoneyama. One of ordinary skill in the art would have been motivated to make this modification in order to improve diagnostic efficiency in diagnosis performed with the position information acquiring device and the control unit of the ultrasound system, as taught in Yoneyama (see pg. 3, col. 1, para. 0033).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Swan, as applied to claim 1 above, and in further view of Lalena (US 20180055479 A1, published March 1, 2018), hereinafter referred to as Lalena.
Regarding claim 11, McLaughlin in view of Swan teaches all of the elements disclosed in claim 1 above. 
McLaughlin in view of Swan teaches the first operating mode and the second operating mode, but does not explicitly teach wherein the first operating mode comprises B-mode and the second operating mode comprises color flow Doppler mode.
Whereas, Lalena, in the same field of endeavor, teaches wherein the first operating mode comprises B-mode (Fig. 9, “Press button to start B-mode scan” S910) and the second operating mode comprises color flow Doppler mode (Fig. 9, “Perform secondary mode scan” S940; see para. 0096 — “The secondary modes used in step S940 could be any of the following: A-Mode; M-Mode; Doppler (Color, CWD, PW)...” where the secondary mode scan (second operating mode) is in color Doppler mode). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first operating mode and the second operating mode, as disclosed in McLaughlin in view of Swan, by having the first operating mode comprises B-mode and the second operating mode comprises color flow Doppler mode, as disclosed in Lalena. One of ordinary skill in the art would have been motivated to make this modification in order to dynamically adjust scan parameters depending on detected tissue quality, where implants are detected, and overall tissue thickness of the imaged area, as taught in Lalena (see para. 0113).

Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Lalena. 
Regarding claim 15, McLaughlin teaches all of the elements disclosed in claim 12 above. 
McLaughlin teaches the first operating mode and the second operating mode, but does not explicitly teach wherein the first operating mode comprises B-mode and the second operating mode comprises color flow Doppler mode.
Whereas, Lalena, in the same field of endeavor, teaches wherein the first operating mode comprises B-mode (Fig. 9, “Press button to start B-mode scan” S910) and the second operating mode comprises color flow Doppler mode (Fig. 9, “Perform secondary mode scan” S940; see para. 0096 — “The secondary modes used in step S940 could be any of the following: A-Mode; M-Mode; Doppler (Color, CWD, PW)...” where the secondary mode scan (second operating mode) is in color Doppler mode). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first operating mode and the second operating mode, as disclosed in McLaughlin, by having the first operating mode comprises B-mode and the second operating mode comprises color flow Doppler mode, as disclosed in Lalena. One of ordinary skill in the art would have been motivated to make this modification in order to dynamically adjust scan parameters depending on detected tissue quality, where implants are detected, and overall tissue thickness of the imaged area, as taught in Lalena (see para. 0113).

Regarding claim 17, McLaughlin teaches all of the elements disclosed in claim 16 above. 
McLaughlin teaches the first operating mode and the second operating mode, but does not explicitly teach wherein the first operating mode comprises B-mode and the second operating mode comprises color flow Doppler mode.
Whereas, Lalena, in the same field of endeavor, teaches wherein the first operating mode comprises B-mode (Fig. 9, “Press button to start B-mode scan” S910) and the second operating mode comprises color flow Doppler mode (Fig. 9, “Perform secondary mode scan” S940; see para. 0096 — “The secondary modes used in step S940 could be any of the following: A-Mode; M-Mode; Doppler (Color, CWD, PW)...” where the secondary mode scan (second operating mode) is in color Doppler mode). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first operating mode and the second operating mode, as disclosed in McLaughlin, by having the first operating mode comprises B-mode and the second operating mode comprises color flow Doppler mode, as disclosed in Lalena. One of ordinary skill in the art would have been motivated to make this modification in order to dynamically adjust scan parameters depending on detected tissue quality, where implants are detected, and overall tissue thickness of the imaged area, as taught in Lalena (see para. 0113).
Furthermore, regarding claim 18, McLaughlin further teaches wherein automatically adjusting one or more imaging parameters of the ultrasound imaging system based on the one or more first mode images comprises automatically adjusting one or more of a pulse repetition frequency, wall filter, spatial filter, and packet size of the ultrasound imaging system (see para. 0025 – “…user image preferences can be affected by backend parameters, (e.g., transducer or system data collection settings), or by front end parameters (e.g., image transformations applied after image collection). By way of example, output image aesthetics can be affected by gain, dynamic range, speckle texture, tint, color map, CD processing, CD scale, PW wall filter, tint, and the like.”). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Swan, as applied to claim 1 above, and in further view of Zheng (US 20100240994 A1, published September 23, 2010), hereinafter referred to as Zheng. 
Regarding claim 21, McLaughlin in view of Swan teaches all of the elements disclosed in claim 1 above. 
McLaughlin in view of Swan teaches the plurality of sequential ultrasound images of the anatomy, but does not explicitly teach where the images are acquired while operating the ultrasound imaging system in a transient mode. 
Whereas, Zheng, in an analogous field of endeavor, teaches wherein the plurality of sequential ultrasound images are acquired while operating the ultrasound imaging system in a transient mode (see para. 0035 — “In this invention, transient M-mode ultrasound image is synchronized with the start of vibration, impact or acoustic radiation force disturbance to the tissue. Therefore, the transient M-mode images collected during repeated disturbances can be shown in a steady way on the screen.” Where the images acquired in third transient mode is equated to acquiring transient M-mode images). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of sequential ultrasound images of the anatomy, as disclosed in McLaughlin in view of Swan, by acquiring the images while operating the ultrasound imaging system in a transient mode, as disclosed in Zheng. One of ordinary skill in the art would have been motivated to make this modification in order to simultaneously display the B-mode and M-mode ultrasound images to monitor the propagation of shear wave inside a tissue, as taught in Zheng (see para. 0029).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793   
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793